                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTHCAROLINA
                                  WESTERN DIVISION

                                       NO: 5:20-CV-504-M

LUZ HERNANDEZ,                                       )
                                                     )
       Plaintiff,                                    )
                                                     )       ORDER
V.                                                   )
                                                     )
MOBILELINK (N.C.) LLC, and,                          )
MOBILELINK NORTH CAROLINA, LLC,                      )
                                                     )
       Defendants.                                   )



       Before the Court are Plaintiffs Motion for Entry of Default [DE 9], Defendants' "Partial

Motion to Dismiss Plaintiffs Complaint" [DE 16], and Defendants' "Partial Motion to Dismiss

Plaintiffs First Amended Complaint ... " [DE 28]. The Court's adjudication of these motions

requires a review of the procedural history of this case. Plaintiff filed her original Complaint on

September 25, 2020, then filed a proof of service of the summons and Complaint on Defendants

on October 6, 2020. When no answer or other response was filed, the Court issued a notice

directing the Plaintiff to take action in accordance with Fed. R. Civ. P. 55. Plaintiff timely filed
I



the present motion for entry of default on October 29, 2020. Defendants filed a response in

opposition to the motion, as well as the present motion for partial dismissal of the Complaint a:nd

an Answer on November 19, 2020. Pursuant to Fed. R. Civ. P. 15(a), Plaintiff filed an Amended

Complaint on December 9, 2020, then filed the operative "corrected" Amended Complaint on

December 10, 2020. See DE 24. Within the time required by applicable rules, Defendants filed

an Answer and a motion for partial dismissal of the Amended Complaint.




           Case 5:20-cv-00504-M Document 31 Filed 12/29/20 Page 1 of 2
        Based on the Plaintiff's filing of the Amended Complaint, the Court finds Defendants'

motion for partial dismissal of the ,initial Complaint has been rendered moot and, thus, it is

DENIED. See Fawzy v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) ("Because a

properly filed amended complaint supersedes the original one and becomes the operative

complaint in the case, it renders the original complaint 'of no effect."') (quoting Young v. City of

Mt. Ranier, 238 F.3d 567, 573 (4th Cir. 2001)). Moreover, as the motion for entry of default is

based on the Defendants' apparent failure to respond to the original Complaint, it too has been

rendered moot by the subsequent filing of the Amended Complaint, Answer to the Amended

Complaint, and motion for partial dismissal of the Amended Complaint. Quinn v. N Carolina

Dep't ofHealth & Human Servs., No. 319CV00391FDWDCK, 2020 WL 369290, at *2 (W.D.N.C.

Jan. 22, 2020) ("Because the amended complaint superseded the original complaint, there was, in

effect, no longer an 'original' complaint to which Defendant could respond, much less be liable

for default.").

        Accordingly, Plaintiffs Motion for Entry of Default [DE 9] and Defendants' "Partial

Motion to Dismiss Plaintiff's Complaint [DE 16] are DENIED as moot.. The Court will reserve

judgment on Defendants' "Partial Motion to Dismiss Plaintiffs Amended Complaint" [DE 28]

until briefing is complete in accordance with the applicable federal and local court rules.

        SO ORDERED this       21--{t:;-day of December, 2020.



                                              RICHARD E. MYERS II
                                              UNITED STATES DISTRICT JUDGE




                                                 2

           Case 5:20-cv-00504-M Document 31 Filed 12/29/20 Page 2 of 2
